 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS NOTE NOR THE
SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED
(I) IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (II) UNLESS SOLD OR ELIGIBLE TO
BE SOLD PURSUANT TO AN EXEMPTION UNDER, OR IN A TRANSACTION NOT SUBJECT TO, SAID
ACT.
 
Q BIOMED, INC.
 
CONVERTIBLE NOTE
 
ORIGINAL ISSUE DATE: October __,
2015                                                                                                                     
U.S. [___________]
 
THIS CONVERTIBLE NOTE, (this “Note”) provided, dated and made effective as of
September ____, 2015 (the “Effective Date”).
 
FROM:
Q BIOMED, INC., a company incorporated under the laws of the State of Nevada,
U.S.A., and having an address for notice and delivery located at c/o SOVR Law,
501 Madison Avenue – 14th Floor, New York, NY 10022 (the “Borrower”);

 
TO
_______________, having an address for notice and for delivery located
at, _______________ including its successors or assigns, the “Lender”);

 
(the Borrower and the Lender being hereinafter singularly also referred to as a
“Party” and collectively referred to as the “Parties” as the context so
requires).
 
FOR VALUE RECEIVED, and subject to the other terms and conditions hereof, the
Borrower hereby promises to pay to the Lender the aggregate sum of
_______________Dollars (U.S.$______________), in lawful money of the United
States (hereinafter referred to as the “Principal Sum”) or in Shares (as defined
in Section 1 of this Note) or a combination thereof on or prior to the 18-month
anniversary of the Effective Date (“Maturity Date”).
 
1.           Conversion.
 
(a)            Up to the Maturity Date, the Lender has the exclusive right to
elect conversion of any amount due under this Note, including the entire
Principal Sum and Interest (each, a “Conversion”), into shares of the Borrower’s
common stock (“Common Shares”) at a conversion price per share equal to the
higher of: (i) a forty percent (40%) discount to the average closing price for
the ten (10) consecutive trading days immediately preceding the date a notice of
Conversion is delivered via email or (ii) $1.25; and
 

 
Exhibit 10.1, 1

--------------------------------------------------------------------------------

 

(b)           On the Maturity Date, any amount of Principal Sum and Interest
currently outstanding under this Note, shall be automatically converted into
shares of the Borrower’s common stock (“Common Shares”) at a conversion price
per share equal to the higher of: (i) a forty percent (40%) discount to the
average closing price for the ten (10) consecutive trading days immediately
preceding the Maturity Date or (ii) $1.25.
 
For purposes of this Note:
 
“Trading Day” means any day on which the Borrower’s common stock is traded on
the OTCQB, or, if the OTCQB is not the principal trading market for the common
stock, then on the principal securities exchange or securities market on which
the common stock is then traded, provided that “Trading Day” shall not include
any day on which the common stock is scheduled to trade on such exchange or
market for less than 4.5 hours or any day that the common stock is suspended
from trading during the final hour of trading on such exchange or market (or if
such exchange or market does not designate in advance the closing time of
trading on such exchange or market, then during the hour ending at 4:00:00 p.m.,
New York time) unless such day is otherwise designated as a Trading Day in
writing by the Lender.
 
(b) Interest. The Principal shall accrue at an annual interest rate of 10%
(“Interest”).
 
(c) Payment with Shares. If a payment is to be made in Shares by way of a
Conversion, then the number of Shares paid shall be in an amount equal to the
amount of the Principal Sum and/or any accrued interest thereon that Lender
elects to have paid in Common Shares divided by the Conversion Price. Pursuant
to the prior provisions regarding Conversion, all Common Shares shall be
delivered to Lender or its designated broker within five Trading Days of the
date on which the Lender notifies the Borrower of its election to convert all or
a portion of this Note (the “Conversion Date”).
 
(d) Failure to deliver Shares.  If the Lender informs the Borrower that a
payment is to be made in Common Shares by way of a Conversion and the Lender or
its counsel provides the Borrower’s transfer agent with an opinion that such
Shares may be delivered without transfer restrictions, but the Borrower fails to
deliver the Shares in accordance herewith (a “Delivery Failure”) AND the
Borrower fails to cure such Delivery Failure within 10 business days from the
date of such Delivery Failure, then such shall constitute a default hereunder,
and, in addition to delivering such Shares, the Borrower shall also deliver to
Lender additional Common Shares equal to 1% of all the Common Shares that were
to be delivered hereunder for each additional ten-Trading-Day period during
which the Common Shares are not so delivered (collectively, the “Additional
Shares).  If a Delivery Failure occurs, the Lender may rescind its decision to
receive payment in Common Shares at any time prior to delivery of the Common
Shares; provided that in such case, Borrower shall still be required to deliver
all Additional Shares that accrued prior to such rescission. Delivery of any
Additional Shares shall not reduce the outstanding balance of this Note and none
of the remedies provided to the Lender in this subsection shall limit any other
remedies of the Lender hereunder or under any other agreement.
 

 
Exhibit 10.1, 2

--------------------------------------------------------------------------------

 

2. Events of Default. Unless waived in writing by the Lender, the Borrower shall
be in default of this Note, the Principal Sum and all other amounts outstanding
hereunder will become immediately due and payable on demand by the Lender, and
the Borrower shall become liable to the Lender for all of Lender’s reasonable
legal expenses in enforcing the terms of this Note, in any of the following
events:
 
(a) if an order is made or a resolution is passed or a petition is filed for the
winding-up, dissolution, liquidation or amalgamation of the Borrower;
 
(b) if the Borrower makes an assignment or proposal or a bankruptcy petition is
filed or presented against the Borrower or the Borrower otherwise becomes
subject to the provisions of any legislation for the benefit of its creditors or
otherwise acknowledges its insolvency;
 
(c) if any execution, sequestration, extent or any other process of any kind
becomes enforceable against the Borrower and is not satisfied within 30 calendar
days;
 
(d) if the Borrower ceases or demonstrates an intention to cease to carry on the
Borrower’s business;
 
(e) if the Borrower carries on any business that it is restricted from carrying
on by its charter documents or by law;
 
(f) if the Borrower fails to make any payment as set out in this Note, including
without limitation failing to deliver Shares within the timeframe set forth
therein;
 
(g) if the Borrower fails to comply with or perform under any other provision of
this Note; or
 
(h) if the Borrower materially defaults on the terms of any other debt that is
currently outstanding or that is subsequently issued to the Lender or any third
party.
 
The Lender may waive in writing any default by the Borrower in the observance or
performance of any covenant, agreement or condition contained in this Note or
any other event which without such waiver would cause the Principal Sum and
Interest hereby to be immediately due and payable but no such waiver or other
act or omission of the Lender will extend to or affect any subsequent default or
event or the rights resulting therefrom.
 

 
Exhibit 10.1, 3

--------------------------------------------------------------------------------

 

3. Covenants. The Borrower will at all times until Conversion in full of this
Note and all Interest due thereon:
 
(a) give to the Lender any information which it may reasonably require relating
to the business of the Borrower, and upon request furnish access to its books
and accounts and records at all reasonable times;
 
(b) maintain and preserve its charter and corporate organization in good
standing and, subject to all the provisions herein contained, diligently
preserve all the rights, powers, privileges and goodwill owned by the Borrower;
 
(c) conduct the Borrower’s business in a proper and businesslike manner; and
 
(d) take all action necessary to at all times have authorized, and reserved for
the purpose of issuance, such number of Shares as shall be necessary to effect
the full conversion of this Note.
 
4. Assignment. This Note and all its terms and conditions will enure to the
benefit of the Lender and its successors and assigns, and will be binding upon
the Borrower and the Borrower’s successors and assigns.  The Lender may not
assign this Note without the written permission of the borrower.
 
5. Governing Law. This Note shall be construed and enforced in accordance with,
and all questions concerning the construction, validity, interpretation and
performance of this Note shall be governed by, the internal laws of the State of
New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. The Borrower hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in New York County, New
York, for the adjudication of any dispute hereunder or in connection herewith or
with any transaction contemplated hereby or discussed herein, and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is brought in an inconvenient forum
or that the venue of such suit, action or proceeding is improper. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law.
 
[Remainder of page intentionally left blank; signature page to follow]
 

 
Exhibit 10.1, 4

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed as of
the Effective Date set out above.
Q BIOMED, INC.
 
By: _________________________________
Name: Denis Corin
Title: President



 


 
IN WITNESS WHEREOF, the Lender has caused this Note to be duly executed as of
the Effective Date set out above.
Lender
 
By: _________________________________
Name:
Title:



 
 
Exhibit 10.1, 5

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------